Exhibit 99.1 Company Contact: Jay Shafer, President The Amacore Group, Inc. Investor Relations Contact: Seventh Circle Consulting, LLC Christine Petraglia – 646-354-8886 FOR IMMEDIATE RELEASE THE AMACORE GROUP, INC. ACQUIRES US HEALTH BENEFITS GROUP, INC. LAKE MARY, FL, April 2, 2008 The Amacore Group, Inc., (OTC BB: ACGI), a leader in providing health-related membership benefit programs, insurance programs, and other innovative and high-quality solutions to individuals, families and employer groups nationwide, today announced that on March 31, 2008, the Company made an important and strategic acquisition of US Heath Benefits Group, Inc. (USHBG), a call center-based marketing company. Through its inbound telemarketing division comprised of multiple call centers (over fifty seats), USHBG engages in the marketing of association membership programs and health insurance plans to individuals and families throughout the United States. In addition, it utilizes its proprietary call center software application (LeadMaster) to connect consumers who are searching online for a health care quote with sales agents in one of its multiple call centers for sales agents to service customers. For purposes of the acquisition,the parties valued USHBG at $14,300,000 and theconsideration for the acquisitionwas comprised of a combination of cash and stock The USHBG Pompano-based group includes three companies: · US Healthcare Plans, Inc, a health benefit discount plan marketing company; · On The Phone, Inc., a consulting company; and · US Health Benefits Group, Inc., a health benefit plan marketing company. With a proven track record of profitability, USHBG currently markets Amacore’s wholly-owned subsidiary LifeGuard Benefit Services, Inc.’s DirectMed association membership programs generating approximately $1 million a month in gross revenue for LifeGuard, resulting in $500,000 per month in revenue to USHGB. Howard Knaster, founder and President of USHBG said, "I am very excitedabout joiningAmacore andtheirmanagement team in an effort to be a part of their well-respected organization. I believe Amacore's product line is exactly whatmy company needs to increase sales and take my existing business to the next level. The biggest challenge for my company the past two years has been obtaining a solid line of products and services to attract and maintain a solid customer base.US Health Benefits Group'ssales staff now can offer Amacore’svast arrayof quality products and services along with its administration support staff, which will benefit our customers tremendously.In addition, since we are already aggressively marketing Amacore’s and LifeGuard’s vast array of products, there is absolutely no lag time in implementation and integration of our combined resources.” Jay Shafer, President of The Amacore Group, said, “We are extremely excited about the addition of USHBG to the Amacore team and the capabilities Howard brings to the marketing efforts of Amacore.This further demonstrates our commitment to building a nationwide distribution system for health care products.Not only does this enhance our call center capabilities, but it broadens Amacore’s base by providing a source for lead generation that can be expanded across all of Amacore’s distribution channels and thereby increasing sales company wide.This is a very exciting time to be part of the Amacore family of companies.” About The Amacore Group, Inc. The Amacore Group, Inc. (www.amacoregroup.com) offers innovative and affordable healthcare solutions to families, individuals, small and large employer groups, and association markets through a wide array of unique products, benefits and services created for the consumer driven healthcare market. The Company also offers a unique and proprietary administrative system that supports call center management, agent distribution and affinity marketing for all levels of product delivery and reporting. Amacore has created several limited medical programs that include its new Diamond Series and Discount Medical programs, featuring Smarthealth Plus and Smarthealth Premier, which expand the Company's offerings beyond its very successful eye care program, Eye Care International (www.ecivisionplan.com). These new programs offer discounts on quality hearing, dental, vision and doctor visits, among other benefits. Amacore is aggressively signing distribution and sales contracts with marketing companies to offer these programs nationwide. Through its wholly-owned subsidiary, LifeGuard Benefit Solutions, Inc., Amacore now has the ability to provide administrative and back-office services to other healthcare companies in addition to expanding its own call center capability through its wholly-owned subsidiary, JRM Benefits Consultants, LLC and USHBG.Zurvita, Inc., Amacore’s newly formed, wholly-owned subsidiary specializing in direct to consumer multi-level marketing, provides yet another channel for Amacore’s ever-increasing range of healthcare and healthcare-related products. This press release contains forward-looking statements that are subject to risks and uncertainties. These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives. In some cases, you may identify forward-looking statements by words such as "may," "should," "plan," "intend," "potential," "continue," "believe," "expect," "predict," "anticipate" and "estimate," the negative of these words or other comparable words. These statements are only predictions.
